Citation Nr: 0007777	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  99-15 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran retired with over twenty year's active service in 
December 1985.

This appeal arises from a decision by the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).     

During his November 1999 hearing before a member of the Board 
the veteran raised the issue of a psychiatric condition 
secondary to his service-connected Meniere's disease.  This 
issue is not in appellate status and is referred to the RO 
for appropriate action.


REMAND

The veteran is service-connected for Meniere's disease and 
arthritis of the cervical spine, evaluated as 60 percent and 
noncompensably disabling respectively.  He seeks entitlement 
to a total rating based on individual unemployability due to 
his service-connected disabilities.

The veteran has not been afforded a VA orthopedic examination 
for rating purposes.  His most recent ear disease examination 
was in April 1998.

In an October 1998 statement in support of claim the veteran 
listed several firms that had rejected his employment 
applications because of his service-connected Meniere's 
disease.  However, he did not submit any correspondence from 
those firms to support his claim.  

The veteran has submitted a Social Security Administration 
decision that indicates that the main reason that he was 
found to be unemployable for Social Security purposes was an 
organic mental disorder, later referred to as dementia, not 
otherwise specified. 

The record contains a May 1998 balance assessment from the 
University of Oklahoma Health Sciences Center that indicates 
a central nervous system lesion may have been present.  A 
January 1999 electroencephalogram (EEG) from Reynolds Army 
Community Hospital, Ft. Sill, Oklahoma, indicates mild to 
moderate frontal slowing intermittently.  Letters dated in 
January and February 1999 from Nabila H. El Zind, M.D., 
indicate that testing and a review of the veteran's records 
had been performed and that the diagnosis of Meniere's 
disease was questionable.  The actual test data are not 
included in the record.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Since the veteran's claim is well grounded, the VA has a duty 
to assist in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103 (1997).  
Accordingly, the case is remanded to the RO for the 
following: 

1.  The RO should obtain copies of all 
treatment records pertaining to the 
veteran's Meniere's disease or arthritis 
of the cervical spine not already part of 
the claims file from Dr. Elliot Zind, the 
University of Oklahoma Health Sciences 
Center and the Reynolds Army Community 
Hospital from February 1999 to present.  

2.  The RO should obtain any VA treatment 
records concerning the veteran's 
Meniere's disease and arthritis of the 
cervical spine from April 1998 to 
present.  

3.  The RO should obtain copies of 
correspondence from the firms listed on 
his August 1998 Statement in Support of 
Claim denying the veteran employment due 
to service-connected disability.

4.  The veteran should be scheduled for a 
VA diseases of the ear examination to 
determine the nature and extent of the 
veteran's Meniere's disease.  All 
necessary tests and studies should be 
accomplished and all clinical 
manifestations should be reported in 
detail.  In particular, the examiner 
should resolve the apparent conflict of 
diagnoses between the VA and Dr. El Zind 
concerning the presence of Meniere's 
disease or other pathology.  A full 
rationale should be set out for any 
opinions rendered.  The examiner should 
render an opinion regarding the inability 
of the veteran to obtain gainful 
employment due solely to his service-
connected Meniere's disease.

The claims folder must be made available 
to the examiners for review prior to the 
examination, and the report of the 
examination should indicate whether it 
was made available.  

5.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of his 
service-connected arthritis of the 
cervical spine.  

Prior to the examinations, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.  

6.  After completion of the above 
development the RO should readjudicate 
the issue of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disability.  

If the benefit sought is denied, then the appellant and his 
representative should be provided a supplemental statement of 
the case that reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



